—Order, Supreme Court, New York County (Harold Tompkins, J.), entered September 3, 1998, which, in an action for a partnership accounting of defendants’ management of a leasehold and for imposition of a constructive trust thereon, granted plaintiffs motion for a preliminary injunction enjoining defendants from commencing an eviction proceeding against plaintiff or interfering with his use and occupancy of the subject premises, and denied defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiff makes a strong showing that his relationship with defendants with respect to the original lease was not that of subtenant but rather member in a partnership formed to hold and manage the leasehold, and that prior to the lease’s expiration and contrary to the parties’ express understanding that defendants were to negotiate a renewal lease with the landlord on the partnership’s behalf and in the parties’ joint names, defendants entered into a renewal lease that named only the individual defendant’s corporation as the new tenant. Such showing makes imposition of a constructive trust and an accounting appropriate remedies should plaintiff ultimately establish his interest in a partnership opportunity in the renewal lease (see, Schneidman v Tollman, 190 AD2d 524; Palazzo v Palazzo, 121 AD2d 261, 265). Injunctive relief against a threatened eviction that would tend to render the constructive trust ineffectual was properly granted upon appropriate conditions. Concur — Nardelli, J. P., Williams, Tom, Wallach and Andrias, JJ.